COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Alejandro Hernandez,                           §              No. 08-18-00223-CV

                       Appellant.                §                 Appeal from the

                                                 §           County Court at Law No. 7
  Victor Vazquez,
                                                 §            of El Paso County, Texas
                       Appellee.
                                                 §              (TC# 2017DCV0755)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Pro Se third motion for extension of time within

which to file the brief until June 25, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. Alejandro Hernandez, the Appellant, prepare the

Appellant’s pro se brief and forward the same to this Court on or before June 25, 2019.


              IT IS SO ORDERED this 30th day of May, 2019.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.